PER CURIAM.
We accepted jurisdiction in this case because of conflict with State v. Casper, 417 So.2d 263 (Fla. 1st DCA 1982). Art. V, § 3(b)(3), Fla.Const. The facts are legally indistinguishable from those in Cruz v. State, 465 So.2d 516 (Fla.1985). As we find in Cruz, the decoy ruse constituted entrapment as a matter of law. Accordingly, we quash the opinion of the district court, Smith v. State, 441 So.2d 1162 (Fla. 2d DCA 1983), and remand for action consistent with this opinion.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.
ALDERMAN, J., dissents.